Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 18, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nell (U.S. Publication No. 20170357637).
Regarding claim 1, Nell discloses a method of querying a digital assistant ([0035] - system 100 implements a digital assistant… executing the task flow by invoking programs, methods) comprising:
receiving, at the digital assistant, a query intent from a primary user, wherein the primary user is authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
determining, based on the query intent, that intent input will be provided by a secondary user, wherein the secondary user is not authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receiving intent input provided by the secondary user ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
processing, by the digital assistant, the query intent using the intent input ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and providing the results of the query intent to the primary user ([0214] - The one or more ASR systems can process the speech input that is received through I/O processing module 728 to produce a recognition result).
Regarding claim 2, Nell discloses the method further comprising: rejecting the intent input provided by the secondary user when the intent input is a query intent ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface).
Regarding claim 3, Nell discloses the method wherein receiving intent input provided by the secondary user further comprises:
storing, by the digital assistant, input provided by the secondary user (Figure 11 – Store action and device in association with criterion 1110);
creating an identifier for the secondary user ([0257] - user - defined identifiers (IDs) are stored in association with each node);
creating a voiceprint for the secondary user ([0306] - The authentication characteristic is for example, a voiceprint, passcode);
associating the stored input with the identifier ([0257] - user - defined identifiers (IDs) are stored in association with each node);
determining that the query intent indicates intent input has already been provided and can be accessed based on the identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and retrieving the stored input (Figure 8 – Retrieve data structure 806).
Regarding claim 4, Nell discloses the method further comprising:
creating an identifier for the secondary user ([0257] - user - defined identifiers (IDs) are stored in association with each node);
creating a voiceprint for the secondary user ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint);
determining from the query intent that intent input will be provided by the 46Docket Number: PAT25281 secondary user associated with the user identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
receiving input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
comparing the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value represents a probability that authentication data received from the authentication device matches reference authentication data);
and using the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Regarding claim 5, Nell discloses the method wherein receiving intent input provided by the secondary user further comprises:
determining, based on the query intent, that the intent input will be provided by a secondary user, the secondary user having a previously stored voiceprint ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receiving input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
comparing the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value rep resents a probability that authentication data received from the authentication device matches reference authentication data);
and using the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Regarding claim 6, Nell discloses the method further comprising: rejecting the intent input provided by the secondary user when the query intent does not indicate intent input will be provided by a secondary user ([0306] - the criterion includes a requirement that a confidence value associated with the authentication characteristic of the authentication device be greater than or equal to a predetermined threshold value).
Regarding claim 7, Nell discloses the method wherein the query intent from the primary user or the intent input from the secondary user is received via a radio talkgroup communication ([0053] - The RF circuitry 208 optionally includes well - known circuitry for detecting near field communication (NFC) fields, such as by a short - range communication radio).
Regarding claim 8, Nell discloses the method further comprising: waiting until the secondary user has completed speaking before processing the intent input ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device. The digital assistant can interpret the user's intent from the speech input and operationalize the user's intent into tasks. The tasks can then be performed by executing one or more services of the electronic device, and a relevant output responsive to the user request can be returned to the user).
Regarding claim 10, Nell discloses a device ([0005] – Devices) comprising:
a processor (Figure 6B – processor(s) 616);
and a memory coupled to the processor, the memory containing a set of instructions thereon that when executed by the processor cause the processor to (Figure 6B – memory 618):
receive, at a digital assistant, a query intent from a primary user, wherein the primary user is authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
determine, based on the query intent, that intent input will be provided by a secondary user, wherein the secondary user is not authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receive intent input provided by the secondary user ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
process, by the digital assistant, the query intent using the intent input ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and provide the results of the query intent to the primary user ([0214] - The one or more ASR systems can process the speech input that is received through I / O processing module 728 to produce a recognition result).
Regarding claim 11, Nell discloses the device wherein the memory further includes instructions that cause the processor to: reject the intent input provided by the secondary user when the intent input is a query intent ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface).
Regarding claim 12, Nell discloses the device wherein the instructions to receive intent input provided by the secondary user further comprises instructions to:
store, by the digital assistant, input provided by the secondary user (Figure 11 – Store action and device in association with criterion 1110);
create an identifier for the secondary user ([0257] - user - defined identifiers (IDs) are stored in association with each node);
create a voiceprint for the secondary user ([0306] - The authentication characteristic is for example, a voiceprint, passcode);
associate the stored input with the identifier ([0257] - user - defined identifiers (IDs) are stored in association with each node);
determine that the query intent indicates intent input has already been provided and can be accessed based on the identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and retrieve the stored input (Figure 8 – Retrieve data structure 806).
Regarding claim 13, Nell discloses the device wherein the memory further includes instructions that 48Docket Number: PAT25281 cause the processor to: create an identifier for the secondary user;
create a voiceprint for the secondary user ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint);
determine from the query intent that intent input will be provided by the 46Docket Number: PAT25281 secondary user associated with the user identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
receive input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
compare the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value represents a probability that authentication data received from the authentication device matches reference authentication data);
and use the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Regarding claim 14, Nell discloses the device wherein the instructions to receive intent input provided by the secondary user further comprises instructions to:
determine, based on the query intent, that the intent input will be provided by a secondary user, the secondary user having a previously stored voiceprint ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receive input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
compare the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value rep resents a probability that authentication data received from the authentication device matches reference authentication data);
and use the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Regarding claim 16, Nell discloses a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to (0046] - Device 200 includes memory 202 (which optionally includes one or more computer-readable storage mediums), memory controller 222, one or more processing units (CPUs) 220):
receive, at a digital assistant, a query intent from a primary user, wherein the primary user is authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
determine, based on the query intent, that intent input will be provided by a secondary user, wherein the secondary user is not authorized to provide query intents ([0006] - a user attempting to control one of these devices must select the appropriate identifier from a list of available devices within a graphical user interface. [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receive intent input provided by the secondary user ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
process, by the digital assistant, the query intent using the intent input ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and provide the results of the query intent to the primary user ([0214] - The one or more ASR systems can process the speech input that is received through I / O processing module 728 to produce a recognition result).
Regarding claim 17, Nell discloses the medium wherein the instructions to receive intent input provided by the secondary user further comprises instructions to:
store, by the digital assistant, input provided by the secondary user (Figure 11 – Store action and device in association with criterion 1110);
create an identifier for the secondary user ([0257] - user - defined identifiers (IDs) are stored in association with each node);
create a voiceprint for the secondary user ([0306] - The authentication characteristic is for example, a voiceprint, passcode);
associate the stored input with the identifier ([0257] - user - defined identifiers (IDs) are stored in association with each node);
determine that the query intent indicates intent input has already been provided and can be accessed based on the identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
and retrieve the stored input (Figure 8 – Retrieve data structure 806).
Regarding claim 18, Nell discloses the medium wherein the medium further includes instructions that cause the processor to:
Create an identifier for the secondary user ([0257] - user - defined identifiers (IDs) are stored in association with each node);
create a voiceprint for the secondary user ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint);
determine from the query intent that intent input will be provided by the 46Docket Number: PAT25281 secondary user associated with the user identifier ([0233] - natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent);
receive input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
compare the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value represents a probability that authentication data received from the authentication device matches reference authentication data);
and use the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Regarding claim 19, Nell discloses the medium wherein the instructions to receive intent input provided by the secondary user further comprises instructions to:
determine, based on the query intent, that the intent input will be provided by a secondary user, the secondary user having a previously stored voiceprint ([0306] - the criterion is associated with an authentication characteristic of an authentication device at the established location. The authentication characteristic is for example, a voiceprint [0329] - determining the user intent further comprises determining, based on the one or more possible device characteristics and the one or more actual device characteristics, a first candidate user intent corresponding to the discourse input and a second candidate user intent corresponding to the discourse input, determining a first salience of a first action associated with the first candidate user intent and a second salience of a second action associated with the second candidate user intent);
receive input from the secondary user ([0004] - a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);
compare the received input to the voiceprint for the secondary user ([0306] - The authentication data is processed and compared with reference authentication data (e.g., reference voiceprint, reference fingerprint, reference passcode, etc.) to determine a confidence value. Specifically, the confidence value rep resents a probability that authentication data received from the authentication device matches reference authentication data);
and use the input as the intent input when the comparison determines that received input matches the voiceprint for the secondary user ([0306] - the criterion for opening or unlocking the door is obtaining a confidence value that is greater than or equal to a predetermined threshold value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nell (U.S. Publication No. 20170357637) in view of Thomson (U.S. Patent No. 10388272).
Regarding claim 9, Nell discloses all of the limitations as in claim 3, above.
However, Nell does not disclose the method further comprising: receiving, from the primary user, an instruction to remove the voiceprint associated with the secondary user; and removing the voiceprint associated with the secondary user.
Thomson does teach the method further comprising: receiving, from the primary user, an instruction to remove the voiceprint associated with the secondary user; and removing the voiceprint associated with the secondary user (Col 17, Rows 27-29 – the configuration service may be configured to allow the subscriber to create, examine, update, delete, or otherwise maintain a voiceprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nell to incorporate the teachings of Thomson in order to implement the method further comprising: receiving, from the primary user, an instruction to remove the voiceprint associated with the secondary user; and removing the voiceprint associated with the secondary user. Doing so allows a service to include a business server, a user profile system, and a subscriber management system. Also, doing so allows the service to store information on individual devices or on a server in a transcription system (Thomson Col 17, Rows 30-34).
Regarding claim 15, Nell discloses all of the limitations as in claim 12, above.
However, Nell does not disclose the device wherein the memory further includes instructions that cause the processor to:
receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user;
and remove the voiceprint associated with the secondary user.
Thomson does teach the device wherein the memory further includes instructions that cause the processor to:
receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user (Col 17, Rows 27-29 – the configuration service may be configured to allow the subscriber to create, examine, update, delete, or otherwise maintain a voiceprint);
and remove the voiceprint associated with the secondary user (Col 17, Rows 27-29 – the configuration service may be configured to allow the subscriber to create, examine, update, delete, or otherwise maintain a voiceprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nell to incorporate the teachings of Thomson in order to implement the device wherein the memory further includes instructions that cause the processor to: receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user; and remove the voiceprint associated with the secondary user. Doing so allows a service to include a business server, a user profile system, and a subscriber management system. Also, doing so allows the service to store information on individual devices or on a server in a transcription system (Thomson Col 17, Rows 30-34).
Regarding claim 20, Nell discloses all of the limitations as in claim 17, above.
However, Nell does not disclose the medium wherein the medium further includes instructions that cause the processor to:
receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user;
and remove the voiceprint associated with the secondary user.
Thomson does teach the medium wherein the medium further includes instructions that cause the processor to:
receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user (Col 17, Rows 27-29 – the configuration service may be configured to allow the subscriber to create, examine, update, delete, or otherwise maintain a voiceprint);
and remove the voiceprint associated with the secondary user (Col 17, Rows 27-29 – the configuration service may be configured to allow the subscriber to create, examine, update, delete, or otherwise maintain a voiceprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nell to incorporate the teachings of Thomson in order to implement the medium wherein the medium further includes instructions that cause the processor to: receive, from the primary user, an instruction to remove the voiceprint associated with the secondary user; and remove the voiceprint associated with the secondary user. Doing so allows a service to include a business server, a user profile system, and a subscriber management system. Also, doing so allows the service to store information on individual devices or on a server in a transcription system (Thomson Col 17, Rows 30-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansen (U.S. Publication No. 20200221155) teaches content playback on multiple devices. Krieger (U.S. Publication No. 20180137267) teaches authentication of audio-based input signals. Lee (U.S. Publication No. 20170147919) teaches an electronic device and operation method thereof. Maker (U.S. Publication No. 20190251960) teaches trigger word detection with multiple digital assistants. Thomson (U.S. Publication No. 20140164476) teaches an apparatus and method for providing a virtual assistant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658